Citation Nr: 1301193	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  10-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative changes of the cervical spine.

2.  Entitlement to service connection for right shoulder disorder, to include as secondary to degenerative changes of the cervical spine.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to degenerative changes of the cervical spine.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for neck injury with bilateral shoulder involvement.

The issues of entitlement to service connection for left and right shoulder disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record is in equipoise as to whether degenerative changes of the cervical spine are related to the Veteran's military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, degenerative changes of the cervical spine were incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Since the Board is granting service connection for degenerative changes of the cervical spine, his claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  
 
Applicable laws and regulations

The Veteran contends that service connection is warranted for degenerative changes of the cervical spine.

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The appellant claims that his currently diagnosed degenerative changes of the cervical spine are due to the accident that he sustained during service.  See, e.g., VA Form 9 dated in April 2010. 

As noted above, in order to establish service connection, the veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

With respect to Shedden element one, the Board notes that the Veteran has been diagnosed with C5-6, C6-7, disk herniation and degeneration.  See September 2007 surgical record.  Therefore, the Board finds that a current neck disability is shown by the record.  Shedden element (1) is therefore satisfied. 

With respect to Shedden element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the claims file shows that the Veteran injured his neck three times during his military service.  In October 1964, he was in an automobile accident in Japan.  In November 1967, the Veteran tripped and fell injuring his neck.  He was diagnosed with sprain of the cervical muscles with paravertebral spasm.  In January 1985, the Veteran was involved in a motor vehicle accident.  Service treatment record show complaints of sore right shoulder and neck following the accident.  During the accident, the Veteran's head hit the steering wheel.  As such, the Board finds that the record indicates in-service injury of his neck, and that Shedden element (2) is accordingly satisfied.

With respect to crucial Shedden element (3), a causal relationship between the present disability and the disease or injury incurred or aggravated during service, resolving all doubt in the Veteran's favor, the evidence of record shows that the Veteran's current degenerative changes of his neck were incurred during the Veteran's military service.  

There are two opinions included in the Veteran's claims file which discuss whether a causal relationship exists between the Veteran's military service and his current disability.

The first opinion is included in the January 2009 VA examination report.  A VA physician reviewed the Veteran's claims file and examined the Veteran.  The examiner opined that it was less likely than not that the neck condition or shoulder conditions were related to the motor vehicle accident the Veteran experienced during service.  The examiner explained that although there was a detailed list of problems on the retirement examination, there was no complaint of neck or shoulder pain in the report.  

In contrast, the Veteran submitted a letter from his chiropractor.  The chiropractor opined that it was likely that his current condition was caused by the motor vehicle accident he experienced in 1981 and/or to the fall he sustained 10 years prior to the automobile accident.  The chiropractor noted that because the Veteran was placed in a cervical collar and prescribed medication (commonly anti-inflammatories and muscle relaxants) he undoubtedly incurred a cervical spine sprain/strain (whiplash) injury.  These soft tissue injuries often lead to segmental instability and abnormal motion which would have set the stage for future degenerative changes which he now exhibited.  The chiropractor found that the fact that the Veteran did not have complaints at the time of discharge from the Air Force merely indicated that the condition had not yet progressed to a symptomatic state.  The chiropractor stated that degeneration, whether due to aging or trauma, is typically a slowly progressive disorder with symptoms not necessarily apparent in its early stages.  

In cases where there are competent but conflicting medical opinions, as here, several matters must be addressed in determining the relative probative value and weight of the opinions.

First, the Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990) (overruled on different grounds).  The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a veteran's medical history, as contained in his claims file.  In cases where an examiner who has rendered a medical opinion has not had an opportunity to review the veteran's medical records, the medical opinion's probative value is substantially limited.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).    

Additionally, the fact that an opinion is relatively speculative in nature also limits its probative value.  For example, an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

Moreover, the fact that a veteran has received regular treatment from a physician or other doctor is certainly a consideration in determining the credibility of that doctor's opinions and conclusions.  That notwithstanding, the United States Court of Appeals for Veterans Claims (Court) has declined to adapt a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of a VA examiner or another doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).    

The Board finds that the evidence is at least in equipoise.  The VA examiner provided a negative opinion following a review of the claims folder and examination of the Veteran.  He seems to have rested his opinion on the fact that the Veteran's retirement examination report did not include any complaints of neck pain.  The Veteran's chiropractor also provided an opinion.  It does not appear that the chiropractor reviewed the Veteran's claims file but instead based his opinion on the Veteran's reports of how his neck injury occurred (motor vehicle accident which involved a head on collision) and that he was placed on a cervical collar and prescribed medications.  Based on the Veteran's reports, the chiropractor provided a positive nexus opinion.  The Veteran is competent to report that he had pain in his neck, wore a cervical collar and took medication.  Furthermore, the chiropractor also addressed why the Veteran may not have complained of neck pain at the time of his retirement examination.  The Board cannot find a reason to assign greater weight to one opinion.   

In addition, the Board finds the Veteran's assertions to be credible.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to assess the credibility and weight of the evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's degenerative changes of the cervical spine and residuals thereof and his active military service is established.  Shedden element (3) is therefore met, and the benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for degenerative changes of the cervical spine is granted.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to service connection for a left shoulder and right shoulder disability must be remanded for further evidentiary development.

In April 2008, the Veteran filed claims for service connection for (1) a neck injury (2) left shoulder and (3) right shoulder.  The RO recharacterized the Veteran's claim as service connection for neck injury with bilateral shoulder involvement.  The January 2009 VA examination report shows a diagnosis of bilateral impingement syndrome of both shoulders.  For this reason, the Board finds that there is evidence that the Veteran may have separate disabilities of the right shoulder and left shoulder distinct from his neck disability.  Therefore, the issues of service connection for a right shoulder and left shoulder should be adjudicated separately from the neck disability.  

Even though the January 2009 VA examiner determined that there was evidence of impingement syndrome of both shoulders, it is unclear from the examination report whether there is a relationship between his shoulder disabilities and his service-connected neck disability or his shoulder disabilities and the automobiles accidents during service.  Examination is needed to obtain an opinion as to whether his currently diagnosed impingement syndrome of the left and right shoulder is secondary to his neck disability or the Veteran's active military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

The Board also notes that the January 2009 examiner diagnosed the Veteran with pain in the trapezius muscle and pain of the right and left shoulders.  Significantly, pain alone, without a diagnosed or underlying malady or condition, is not a disability for which service connection may be granted. Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F.3d 1356   (Fed. Cir. 2001).  As such, the Board believes that during the aforementioned examination, the examiner should determine if the Veteran has current right and left shoulder disabilities manifested by pain, and if so, whether a relationship exists between any such diagnosed disability and the Veteran's neck disability or the Veteran's active duty military service.  

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1. VBA should contact the Veteran and request information regarding any additional treatment he may have received for his right shoulder condition or left shoulder condition.  

If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  VBA should send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act. The notice letter must provide information about the type of evidence necessary to establish service connection for left and right shoulder disabilities, on a secondary basis (to include as secondary to degenerative changes of the cervical spine).

3.  VBA should obtain all pertinent VA records.  

4.  The VBA should then schedule the Veteran for a physical examination of his right and left shoulders.  Any tests deemed warranted should be accomplished.   The examiner should review the Veteran's VA claims folder and a copy of this REMAND, and after a thorough examination, should indicate if in fact, the Veteran has a current right and/or left shoulder disability or disabilities, to include impingement syndrome.  

The examiner should provide an opinion, with supporting rationale, as to whether it is as likely as not that such disability had its onset in, or is otherwise related to the Veteran's active duty military service, including but not limited to his two automobile accidents and one fall.  Please provide a complete explanation for the opinion.

The examiner is also asked to opine as to whether it is as likely as not that any current right and left shoulder disability is due to his service-connected degenerative changes of the cervical spine.  Please provide a complete explanation for the opinion.

The examiner is also asked to opine as to whether it is as likely as not that any current shoulder disability is aggravated (i.e., worsened) beyond the natural progression by his service-connected degenerative changes of the cervical spine.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right and left shoulder disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected neck disability.  Please provide a complete explanation for the opinion.

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service connection claims of right and left shoulder disorders.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


